Citation Nr: 1226704	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected callused left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to February 1975.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service-connection for the Veteran's callused left foot and bronchitis, and assigned a noncompensable evaluation for each.    

In a December 2009 rating decision, the RO increased the disability rating for the Veteran's service-connected left foot from noncompensable to 10 percent disabling, effective August 29, 2007, the date of claim.  As the rating for the left foot is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the service-connected bronchitis disability, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302 (b) (2011).  Accordingly, the issue of entitlement to an initial compensable disability evaluation for service-connected bronchitis is not before the Board.        

The Board acknowledges the Veteran reported that he was limited at work due to his service-connected left foot disability because his job required him to stand on hard floors.  See January 2010 VA form 9.  It is also noted that the Veteran reported that he could not stand for more than two and a half hours at one time during work, which he attributed to his left foot disability.  See January 27, 2010 VA outpatient treatment record.  While the Veteran reported experiencing limitations at work due to his left foot disability, he did not indicate, nor does the record demonstrate that he was unable to work due to such disability.  Indeed, the Veteran currently maintains full-time employment.  Therefore, the record does not raise an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected left foot disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issue on appeal can be adjudicated; specifically, an examination is necessary, for the reasons discussed below.  Further, the Veteran's VA outpatient treatment records must be obtained and associated with the record.      

The Veteran was last afforded a VA examination in March 2008.  He contends that his service-connected left foot disability has gotten worse since that time; specifically, he stated that the special shoes VA provided him do not alleviate his symptoms.  See January 2010 VA form 9.  He further stated that his doctors are afraid to operate on his left foot for fear of making his condition worse.  See February 2010 statement.  

VA outpatient treatment records show the Veteran has consistently sought treatment for left foot pain.  Specifically, an August 2008 record shows the Veteran complained of a painful callus on his left foot for the past seven months.  Similarly, a July 2009 record notes the Veteran's complaints of left foot pain due to his callous.  Further, a January 2010 record shows the Veteran reported that he could not stand for more than two and a half hours due his disability.  

In light of the Veteran's credible statements that his disability picture has worsened since his last examination, and the aforementioned VA outpatient treatment records which demonstrate consistent complaints of left foot pain, another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the most recent outpatient treatment record is dated in January 2010; however, in a February 2010 statement, the Veteran indicated that he was currently being treated for his service-connected left foot disability at VA Medical Center (VAMC) in Dayton, Ohio, to include a podiatrist visit in early February 2010.  VA must obtain any VAMC records from January 2010 to the present.  See 38 C.F.R. § 3.159.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Dayton, Ohio.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his service-connected callused left foot disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  Based on examination findings and review of the record:  

The examiner must indicate the symptomatology attributable to the Veteran's service-connected callused left foot disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


